Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-30 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2,11,17,18,25 and 26 are rejected under 35 U.S.C 103 as being patentable over ORTIZ et al.   (USPUB 20200036528) in view of Lyudmila Kopeykina (NPL Doc: “Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks," 14 October 2019, 2019 International Russian Automation Conference (RusAutoCon),Pages 2-5).
As per claim 1, ORTIZ et al. teaches An apparatus for scrubbing an image ( An apparatus for processing of images taught within Paragraphs [0107-0108]), the apparatus comprising: a memory storing instructions ( memory 109 taught within Paragraph [0120] A processor or processing device 101 can execute instructions in memory 109 to configure various components…”) ; and a processor configured to execute the instructions ( Processing device ( 101) taught within Paragraphs [0102] and [0130])  to: receive an input image ( Processing image or video taught within Paragraphs [0129-0131]) ; input a preset public attribute to an encoder neural network ( public attribute as to the human face such as the eyes , nose etc. through the encoder taught within Paragraph [0135]- “…the encoder neural network is a trained 2D CNN adapted to generate pixel segments on at least one of eyes, nose, and lip corners, trained to recognize people to output the floating point latent 
vector, and the digitally signed token can further include a plurality of floating point latent vectors…”) ; and obtain a scrubbed feature from the input image based on the preset public attribute ( cropping the face area from the image from  the preprocessed public image data taught within Paragraphs [0174-0175]) , via the encoder neural network ( encoder neural network taught within Paragraph [0133]) , 
ORTIZ et al. does not explicitly teach wherein the encoder neural network is trained based on an amount of information in the scrubbed feature about the input image, and based on an estimated public attribute estimated from the scrubbed feature.  
	However, within analogous art, Lyudmila Kopeykina teaches wherein the encoder neural network is trained based on an amount of information in the scrubbed feature about the input image ( It would be obvious to one in the ordinary skills in the art the encoding of neural network  and the training of the input data ( in Lyudmila Kopeykina the private and public classification based on the input image data) is Page 3-  Col. 1- “…we decided to use deep neural networks that were trained to predict private/public class based on input sequence of words. To present our input data as vectors, we applied one-hot-encoding….”) , and based on an estimated public attribute estimated from the scrubbed feature ( quantitative comparison as an estimation of the private and non-private ( public) data within the image and the keyword identification of feature extraction  taught within Page 3-Col.2 –lines 16- 27) .
	One of ordinary skill in the art would have been motivated to combine the teaching of Lyudmila Kopeykina  within the modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.   because the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina provides a system and method for implementing  the classification of private and public data within images utilizing neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina within the modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al. for implementation of a system and method for  the classification of private and public data within images utilizing neural network.


As per claim 2, Combination of ORTIZ et al. and Lyudmila Kopeykina teach claim 1, 
ORTIZ et al. teaches wherein the processor is further configured to execute the instructions ( Processing device ( 101) taught within Paragraphs [0102] and [0130])to:
	ORTIZ et al. does not explicitly teach obtain the scrubbed feature from the input image based on the preset public attribute without inputting a preset private attribute to the encoder neural network .  
However, within analogous art, Lyudmila Kopeykina teaches obtain the scrubbed feature from the input image based on the preset public attribute without inputting a preset private attribute to the encoder neural network (  hot encoding with neural network taught within Page 3, Col. 1- Lines 22-25, Page 2- Fig. 2 shows an example of an image with public and private information/  attributes  that are being processed through neural network to output required features And Page 3,Col. 2- lines 17-27 )  .  

As per claim 11, ORTIZ et al. teaches An apparatus for scrubbing an image ( An apparatus for processing of images taught within Paragraphs [0107-0108]), the apparatus comprising: 
a memory storing instructions( memory 109 taught within Paragraph [0120] A processor or processing device 101 can execute instructions in memory 109 to configure various components…”); a processor configured to execute the instructions ( Processing device ( 101) taught within Paragraphs [0102] and [0130]) to: receive a scrubbed feature in which an original input signal ( Processing image or video taught within Paragraphs [0129-0131]) is scrubbed based on a preset public attribute( cropping the face area from the image from  the preprocessed public image data taught within Paragraphs [0174-0175]); input the scrubbed feature to a target task neural network ( public attribute as to the human face such as the eyes , nose etc. through the encoder taught within Paragraph [0135]- “…the encoder neural network is a trained 2D CNN adapted to generate pixel segments on at least one of eyes, nose, and lip corners, trained to recognize people to output the floating point latent vector, and the digitally signed token can further include a plurality of floating point latent vectors…”); 
ORTIZ et al. does not explicitly teach extract the preset public attribute from the scrubbed feature , as an estimated public attribute, via the target task neural network, wherein the target task neural network is trained based on the estimated public attribute, and based on an amount of information in the scrubbed feature about the input image.
However, within analogous art, Lyudmila Kopeykina teaches extract the preset public attribute from the scrubbed feature ( Page 1 , Col. 1 – Abstract) , as an estimated public attribute, via the target task neural network, wherein the target task neural network is trained based on the estimated public attribute ( It would be obvious to one in the ordinary skills in the art the encoding of neural network  and the training of the input data ( in Lyudmila Kopeykina the private and public classification based on the input image data) is Page 3-  Col. 1- “…we decided to use deep neural networks that were trained to predict private/public class based on input sequence of words. To present our input data as vectors, we applied one-hot-encoding….”), and based on an amount of information in the scrubbed feature about the input image ( quantitative comparison as an estimation of the private and non-private ( public) data within the image and the keyword identification of feature extraction  taught within Page 3-Col.2 –lines 16- 27).
	One of ordinary skill in the art would have been motivated to combine the teaching of Lyudmila Kopeykina  within the modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.   because the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina provides a system and method for implementing  the classification of private and public data within images utilizing neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina within the modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al. for implementation of a system and method for  the classification of private and public data within images utilizing neural network.

As per claim 17, 
ORTIZ et al. teaches A method for scrubbing an image ( An apparatus for processing of images taught within Paragraphs [0107-0108]), , the method comprising: receiving an input image ( Processing image or video taught within Paragraphs [0129-0131]) ; inputting a preset public attribute to an encoder neural network ( public attribute as to the human face such as the eyes , nose etc. through the encoder taught within Paragraph [0135]- “…the encoder neural network is a trained 2D CNN adapted to generate pixel segments on at least one of eyes, nose, and lip corners, trained to recognize people to output the floating point latent 
vector, and the digitally signed token can further include a plurality of floating point latent vectors…”) ; and obtaining a scrubbed feature from the input image based on the preset public attribute ( cropping the face area from the image from  the preprocessed public image data taught within Paragraphs [0174-0175]) , via the encoder neural network ( encoder neural network taught within Paragraph [0133]) , 
ORTIZ et al. does not explicitly teach wherein the encoder neural network is trained based on an amount of information in the scrubbed feature about the input image, and an estimated public attribute estimated from the scrubbed feature.  
	However, within analogous art, Lyudmila Kopeykina teaches wherein the encoder neural network is trained based on an amount of information in the scrubbed feature about the input image ( It would be obvious to one in the ordinary skills in the art the encoding of neural network  and the training of the input data ( in Lyudmila Kopeykina the private and public classification based on the input image data) is Page 3-  Col. 1- “…we decided to use deep neural networks that were trained to predict private/public class based on input sequence of words. To present our input data as vectors, we applied one-hot-encoding….”) , and an estimated public attribute estimated from the scrubbed feature ( quantitative comparison as an estimation of the private and non-private ( public) data within the image and the keyword identification of feature extraction  taught within Page 3-Col.2 –lines 16- 27) .
	One of ordinary skill in the art would have been motivated to combine the teaching of Lyudmila Kopeykina  within the modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.   because the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina provides a system and method for implementing  the classification of private and public data within images utilizing neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina within the modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al. for implementation of a system and method for  the classification of private and public data within images utilizing neural network.


As per claim 18, Combination of ORTIZ et al. and Lyudmila Kopeykina teach claim 17,
ORTIZ et al. does not explicitly teach wherein the obtaining the scrubbed feature comprises: obtaining the scrubbed feature from the input image based on the preset public attribute without inputting a preset private attribute to the encoder neural network .  
However, within analogous art, Lyudmila Kopeykina teaches wherein the obtaining the scrubbed feature comprises: obtaining the scrubbed feature from the input image based on the preset public attribute without inputting a preset private attribute to the encoder neural network (  hot encoding with neural network taught within Page 3, Col. 1- Lines 22-25, Page 2- Fig. 2 shows an example of an image with public and private information/  attributes  that are being processed through neural network to output required features And Page 3,Col. 2- lines 17-27 )  .  

As per claim 25,  Combination of ORTIZ et al. and Lyudmila Kopeykina teach claim 17,
ORTIZ et al.  teaches A non-transitory computer-readable storage medium storing a program that is executable by a computer to perform the method of scrubbing the image (Non transitory computer readable medium taught within Paragraphs [0204] and [0362]). 

As per claim 26,  ORTIZ et al. teaches A method of scrubbing an image( An apparatus for processing of images taught within Paragraphs [0107-0108]), the method comprising:
 receiving a scrubbed feature in which an original input signal ( Processing image or video taught within Paragraphs [0129-0131]) is scrubbed based on a preset public attribute( cropping the face area from the image from  the preprocessed public image data taught within Paragraphs [0174-0175]); inputting the scrubbed feature to a target task neural network ( public attribute as to the human face such as the eyes , nose etc. through the encoder taught within Paragraph [0135]- “…the encoder neural network is a trained 2D CNN adapted to generate pixel segments on at least one of eyes, nose, and lip corners, trained to recognize people to output the floating point latent vector, and the digitally signed token can further include a plurality of floating point latent vectors…”);
ORTIZ et al. does not explicitly teach extracting the preset public attribute from the scrubbed feature, as an estimated public attribute, via the target task neural network, wherein the target task neural network is trained based on the estimated public attribute, and an amount of information in the scrubbed feature about the input image.
However, within analogous art, Lyudmila Kopeykina teaches extracting the preset public attribute from the scrubbed feature ( Page 1 , Col. 1 – Abstract) , as an estimated public attribute, via the target task neural network, wherein the target task neural network is trained based on the estimated public attribute ( It would be obvious to one in the ordinary skills in the art the encoding of neural network  and the training of the input data ( in Lyudmila Kopeykina the private and public classification based on the input image data) is Page 3-  Col. 1- “…we decided to use deep neural networks that were trained to predict private/public class based on input sequence of words. To present our input data as vectors, we applied one-hot-encoding….”), and an amount of information in the scrubbed feature about the input image ( quantitative comparison as an estimation of the private and non-private ( public) data within the image and the keyword identification of feature extraction  taught within Page 3-Col.2 –lines 16- 27).
	One of ordinary skill in the art would have been motivated to combine the teaching of Lyudmila Kopeykina  within the modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.   because the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina provides a system and method for implementing  the classification of private and public data within images utilizing neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina within the modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al. for implementation of a system and method for  the classification of private and public data within images utilizing neural network.

2.	Claims 3,12,19 and 27 are rejected under 35 U.S.C 103 as being patentable over ORTIZ et al.   (USPUB 20200036528) in view of Lyudmila Kopeykina (NPL Doc: “Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks," 14 October 2019, 2019 International Russian Automation Conference (RusAutoCon),Pages 2-5) in further view of Abadi et al.(USPUB 20190171929).

As per claim 3, Combination of ORTIZ et al. and Lyudmila Kopeykina teach claim 1,
 Combination of ORTIZ et al. and Lyudmila Kopeykina  does not explicitly teach wherein the encoder neural network is trained to minimize a sum of a difference between the estimated public attribute and the preset public attribute, and the amount of information in the scrubbed feature about the input image. 
 However within analogous art, Abadi et al. teaches wherein the encoder neural network is trained to minimize a sum of a difference between the estimated public attribute and the preset public attribute ( It is obvious to one in the ordinary skills in the art that the minimization of the difference between the estimated attribute data and the input data is taught within Paragraph [0072]- “…the loss function can be formulated so as to minimize the reconstruction error for the trusted decoder neural network, i.e., to minimize the error between the primary neural network input and the first estimated reconstruction of the primary neural network input as generated by the trusted decoder neural network….”) , and 
the amount of information in the scrubbed feature about the input image ( Paragraph [0076]- “…If the adversary decoder neural network is an adversary to an asymmetric transformation system in which the neural network input key is public, the adversary decoder neural network may process the encoded representation of the primary neural network input along with the neural network input key to generate the estimated reconstruction. …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Abadi et al. within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina because the Encoding and reconstructing inputs using neural networks mentioned by Abadi et al. provides a system and method for implementing  for training and using neural networks to encode inputs and to process encoded inputs.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Encoding and reconstructing inputs using neural networks mentioned by Abadi et al. within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina for implementation of a system and method for training and using neural networks to encode inputs and to process encoded inputs.

As per claim 12, Combination of ORTIZ et al. and Lyudmila Kopeykina teach claim 11,
Combination of ORTIZ et al. and Lyudmila Kopeykina  does not explicitly teach wherein the target task neural network is trained to minimize a sum of the difference between the estimated public attribute and the preset public attribute, and the amount of information in the scrubbed feature about the input image.  
 However within analogous art, Abadi et al. teaches wherein the target task neural network is trained to minimize a sum of the difference between the estimated public attribute and the preset public attribute ( It is obvious to one in the ordinary skills in the art that the minimization of the difference between the estimated attribute data and the input data is taught within Paragraph [0072]- “…the loss function can be formulated so as to minimize the reconstruction error for the trusted decoder neural network, i.e., to minimize the error between the primary neural network input and the first estimated reconstruction of the primary neural network input as generated by the trusted decoder neural network….”) , and the amount of information in the scrubbed feature about the input image ( Paragraph [0076]- “…If the adversary decoder neural network is an adversary to an asymmetric transformation system in which the neural network input key is public, the adversary decoder neural network may process the encoded representation of the primary neural network input along with the neural network input key to generate the estimated reconstruction. …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Abadi et al. within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina because the Encoding and reconstructing inputs using neural networks mentioned by Abadi et al. provides a system and method for implementing  for training and using neural networks to encode inputs and to process encoded inputs.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Encoding and reconstructing inputs using neural networks mentioned by Abadi et al. within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina for implementation of a system and method for training and using neural networks to encode inputs and to process encoded inputs.

As per claim 19, Combination of ORTIZ et al. and Lyudmila Kopeykina teach claim 17,
Combination of ORTIZ et al. and Lyudmila Kopeykina  does not explicitly teach wherein the encoder neural network is trained to minimize a sum of a difference between the estimated public attribute and the preset public attribute, and the amount of information in the scrubbed feature about the input image.
 However within analogous art, Abadi et al. teaches wherein the encoder neural network is trained to minimize a sum of a difference between the estimated public attribute and the preset public attribute ( It is obvious to one in the ordinary skills in the art that the minimization of the difference between the estimated attribute data and the input data is taught within Paragraph [0072]- “…the loss function can be formulated so as to minimize the reconstruction error for the trusted decoder neural network, i.e., to minimize the error between the primary neural network input and the first estimated reconstruction of the primary neural network input as generated by the trusted decoder neural network….”) , and the amount of information in the scrubbed feature about the input image ( Paragraph [0076]- “…If the adversary decoder neural network is an adversary to an asymmetric transformation system in which the neural network input key is public, the adversary decoder neural network may process the encoded representation of the primary neural network input along with the neural network input key to generate the estimated reconstruction. …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Abadi et al. within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina because the Encoding and reconstructing inputs using neural networks mentioned by Abadi et al. provides a system and method for implementing  for training and using neural networks to encode inputs and to process encoded inputs.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Encoding and reconstructing inputs using neural networks mentioned by Abadi et al. within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina for implementation of a system and method for training and using neural networks to encode inputs and to process encoded inputs.


As per claim 27, Combination of ORTIZ et al. and Lyudmila Kopeykina teach claim 26,
Combination of ORTIZ et al. and Lyudmila Kopeykina  does not explicitly teach wherein the target task neural network is trained to minimize a sum of the difference between the estimated public attribute and the preset public attribute, and the amount of information in the scrubbed feature about the input image.
	However, within analogous art, Abadi et al. teaches wherein the target task neural network is trained to minimize a sum of the difference between the estimated public attribute and the preset public attribute ( It is obvious to one in the ordinary skills in the art that the minimization of the difference between the estimated attribute data and the input data is taught within Paragraph [0072]- “…the loss function can be formulated so as to minimize the reconstruction error for the trusted decoder neural network, i.e., to minimize the error between the primary neural network input and the first estimated reconstruction of the primary neural network input as generated by the trusted decoder neural network….”) , and the amount of information in the scrubbed feature about the input image ( Paragraph [0076]- “…If the adversary decoder neural network is an adversary to an asymmetric transformation system in which the neural network input key is public, the adversary decoder neural network may process the encoded representation of the primary neural network input along with the neural network input key to generate the estimated reconstruction. …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Abadi et al. within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina because the Encoding and reconstructing inputs using neural networks mentioned by Abadi et al. provides a system and method for implementing  for training and using neural networks to encode inputs and to process encoded inputs.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Encoding and reconstructing inputs using neural networks mentioned by Abadi et al. within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina for implementation of a system and method for training and using neural networks to encode inputs and to process encoded inputs.

3.	Claims 8,16  and 23 are rejected under 35 U.S.C 103 as being patentable over ORTIZ et al.   (USPUB 20200036528) in view of Lyudmila Kopeykina (NPL Doc: “Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks," 14 October 2019, 2019 International Russian Automation Conference (RusAutoCon),Pages 2-5) in further view of Liu et al. (USPUB  20210027531).
As per claim 8, Combination of ORTIZ et al. and Lyudmila Kopeykina teach claim 1,
Combination of ORTIZ et al. and Lyudmila Kopeykina  does not explicitly teach further comprising a display   , wherein the processor is further configured to execute the instructions to: generate a reconstructed image from the scrubbed feature to reconstruct the input image  , via a decoder neural network  ; and control the display to display the reconstructed image.
However, within analogous art, Liu et al. teaches further comprising a display ( a display I/O( 36) – FIG 7 And Paragraph [0148])   , wherein the processor is further configured to execute ( Processing Unit ( 20) - FIG. 7 )  the instructions to: generate a reconstructed image from the scrubbed feature to reconstruct the input image ( reconstruction of  input image bases on clarifying feature type taught within Paragraphs [0058] and [0061] ) , via a decoder neural network ( encoder-decoder neural network taught within Paragraphs [0111] and [0132]) ; and control the display to display the reconstructed image ( Display output signal for displaying output of images taught within Paragraph [0149-0150]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Liu et al.  within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina because the Terrain generation and population system mentioned by Liu et al.  provides a system and method for implementing efficient training of neural network for image processing.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Terrain generation and population system mentioned by Liu et al. within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina for implementation of a system and method for efficient training of neural network for image processing.

As per claim 16, Combination of ORTIZ et al. and Lyudmila Kopeykina teach claim 11,
Combination of ORTIZ et al. and Lyudmila Kopeykina  does not explicitly teach wherein the processor is further configured to execute the instructions to: input the scrubbed feature to a decoder neural network; and generate a reconstructed image of the original input signal from the scrubbed signal, via the decoder neural network.
However, within analogous art, Liu et al. teaches wherein the processor ( FIG 7-  PROCESSING UNIT( 20) )  is further configured to execute the instructions to: input the scrubbed feature to a decoder neural network( encoder-decoder neural network taught within Paragraphs [0111] and [0132]); and generate a reconstructed image of the original input signal from the scrubbed signal( reconstruction of  input image bases on clarifying feature type taught within Paragraphs [0058] and [0061] ), via the decoder neural network( encoder-decoder neural network taught within Paragraphs [0111] and [0132]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Liu et al.  within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina because the Terrain generation and population system mentioned by Liu et al.  provides a system and method for implementing efficient training of neural network for image processing.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Terrain generation and population system mentioned by Liu et al. within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina for implementation of a system and method for efficient training of neural network for image processing.


As per claim 23, Combination of ORTIZ et al. and Lyudmila Kopeykina teach claim 17,
Combination of ORTIZ et al. and Lyudmila Kopeykina  does not explicitly teach further comprising: generating a reconstructed image from the scrubbed feature to reconstruct the input image, via a decoder neural network; and displaying the reconstructed image.  
However, within analogous art, Liu et al. teaches further comprising: generating a reconstructed image from the scrubbed feature to reconstruct the input image( reconstruction of  input image bases on clarifying feature type taught within Paragraphs [0058] and [0061] ), via a decoder neural network( encoder-decoder neural network taught within Paragraphs [0111] and [0132]); and displaying the reconstructed image ( Display output signal for displaying output of images taught within Paragraph [0149-0150]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Liu et al.  within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina because the Terrain generation and population system mentioned by Liu et al.  provides a system and method for implementing efficient training of neural network for image processing.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Terrain generation and population system mentioned by Liu et al. within the combined modified teaching of the Systems and methods for secure tokenized credentials mentioned by ORTIZ et al.  and the Automatic Privacy Detection in Scanned Document Images Based on Deep Neural Networks mentioned Lyudmila Kopeykina for implementation of a system and method for efficient training of neural network for image processing.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

4.          Claims 4,5,6,7,9,10,13,14 ,15,20,21,22,24,28,29 and 30   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 4, prior art of record does not teach or suggest the limitation mentioned within claim 4: “…the amount of information in the scrubbed feature about the input image, when the sum becomes less than a predetermined threshold value.” 

As to claim 5, prior art of record does not teach or suggest the limitation mentioned within claim 5: “…the encoder neural network is jointly trained with a target task neural network configured to obtain the estimated public attribute from the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the input image.” 

As to claim 6, Claim 6 depends on objected allowable claim 5, therefore claim 6 is considered objected over prior art of record.  

As to claim 7, prior art of record does not teach or suggest the limitation mentioned within claim 7: “…a communication interface configured to establish a connection to an external device comprising a target task neural network configured to obtain the estimated public attribute from the scrubbed feature, and a decoder neural network configured to generate a reconstructed image from the scrubbed feature to reconstruct the input image, wherein the processor is further configured to execute the instructions to: control the communication interface to receive the reconstructed image from the external device; and control the display to display the reconstructed image.”

As to claim 9, prior art of record does not teach or suggest the limitation mentioned within claim 9: “…a user interface that allows a user to set a privacy level; and obtain the scrubbed feature from the input image based on the privacy level and the preset public attribute, via the encoder neural network .” 

As to claim 10, prior art of record does not teach or suggest the limitation mentioned within claim 10: “…extract a content fingerprint from a content presented to a user; generate a time stamp indicating a time at which the content fingerprint is extracted; and transmit the content fingerprint and the time stamp to a device configured to obtain the public attribute estimated from the scrubbed feature.” 

As to claim 13, prior art of record does not teach or suggest the limitation mentioned within claim 13: “…target task neural network is jointly trained with an encoder neural network configured to generate the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the input image.” 

As to claim 14, prior art of record does not teach or suggest the limitation mentioned within claim 14: “…the scrubbed feature is generated based on a preset private attribute and the preset public attribute; the processor is further configured to execute the instructions to: extract the preset private attribute from the scrubbed feature, via an adversarial neural network.  ” 

As to claim 15, prior art of record does not teach or suggest the limitation mentioned within claim 15: “…target task neural network is trained jointly with an encoder neural network configured to generate the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the input image, but separately from training of the adversarial neural network.   ” 

As to claim 20, prior art of record does not teach or suggest the limitation mentioned within claim 20: “…the encoder neural network is jointly trained with a target task neural network configured to obtain the estimated public attribute from the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the input image. ” 

As to claim 21, Claim 21 depends on objected allowable claim 20, therefore claim 21 is considered objected over prior art of record.  

As to claim 22, prior art of record does not teach or suggest the limitation mentioned within claim 22: “…establishing a connection to an external device comprising a target task neural network configured to obtain the estimated public attribute from the scrubbed feature, and a decoder neural network configured to generate a reconstructed image from the scrubbed feature to reconstruct the input image, receiving the reconstructed image from the external device; ... ” 



As to claim 24, prior art of record does not teach or suggest the limitation mentioned within claim 24: “…a user interface that allows a user to set a privacy level; and obtaining the scrubbed feature from the input image based on the privacy level and the preset public attribute, via the encoder neural network . ” 

As to claim 28, prior art of record does not teach or suggest the limitation mentioned within claim 28: “…target task neural network is jointly trained with an encoder neural network configured to generate the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the input image ” 

As to claim 29, prior art of record does not teach or suggest the limitation mentioned within claim 29: “…when the scrubbed feature is generated based on a preset private attribute and the preset public attribute, the method further comprises: extracting the preset private attribute from the scrubbed feature, as an estimated private attribute, via an adversarial neural network. ” 

As to claim 30, prior art of record does not teach or suggest the limitation mentioned within claim 30: “…the target task neural network is trained jointly with an encoder neural network configured to generate the scrubbed feature, and a bottleneck neural network configured to determine the amount of information in the scrubbed feature about the input image, but separately from training of the adversarial neural network ” 






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Notes

6.	The Examiner acknowledges the following prior arts below as pertinent to the current applications claim limitations and inventive concept, although the following prior arts shown below were not relied upon to address the limitations within the claims, they are analogous art mentioning the inventive concept key points on (scrubbing or correcting of image features and encoding neural network, private and public data within the images etc.).

1) 	USPUB- 20190188830
2)	USPUB - 20210118020
3)	USPUB- 20200265294
4)	USPUB- 20180165546
5)	USPUB- 20200265294
6)	USPUB- 20180293466
7)	USPUB- 20190130545
8)	USPUB- 20180293706
9)	USPUB- 20160350336
10)	USPAT- 10650315




11)	Zhongzheng Ren,"Learning to Anonymize Faces for Privacy Preserving Action Detection,"September 2018, Proceedings of the European Conference on Computer Vision (ECCV), 2018,Pages 1-14.

12) 	Aria Rezaei,"Protecting Sensitive Attributes via Generative Adversarial Networks,"26 December 2018, https://www.researchgate.net/publication/329945624,arXiv:1812.10193v1 [cs.LG],Pages 2-6.


Conclusion

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637